DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 is drawn to an orthodontic bracket that is bonded to a tooth surface in the preamble. The claim as written recites “bonded to a tooth surface of a patient” and then “the tooth surface” in lines 1-4. This phrasing suggests that the tooth surface is being claimed along with the other features of the bracket. The .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ligature member" and "the arch wire" in lines 15 and 17. Claim 2 recites the limitation “the ligature member” in line 2.   The preamble is inconsistent with the body of claim 1. The preamble is directed to an orthodontic bracket, while the body of the claim includes a subcombination that is positively claiming the ligature member and the arch wire, the combination. Claim 2 is further describing the subcombination with the ligature member.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mors (US 5618174) in view of Romano et al. (US 9241775 B2).
Regarding claim 1, Mors discloses an orthodontic bracket (10) that is bonded to a tooth surface of a patient and used for correcting dentition of the patient (column 3, lines 42-44), comprising; a base portion (31) disposed such that a back surface of a the base portion opposes the tooth surface (see column 7, lines 44-49); a pair of projecting portions (see annotated figure 1) configured to project in a thickness direction of the base portion from a front surface side of the base portion with a space between the portions such that the projecting portions form a groove-like slot (36) in which an orthodontic arch wire is accommodated (see column 7, lines 54-64); and a pair of wing portions (34/35) each configured to  ligature member is hooked that is positioned in a deep portion of the hook groove (44,45) is provided at a position separated in the thickness direction from the arch wire that is accommodated in the slot the hook groove extends toward the slot side from an opening formed between a projecting end portion of each of the pair of wing portions and the front surface of the base portion (see column 8, lines 31-36), and includes a second inner surface having a downward curved shape that is formed in a region, in a surface on the base portion side, extending from the opening to the hooking portion, and the second inner surface is positioned higher than a bottom surface of the slot (see annotated figure 1).  It is noted that hook grooves 44, 45 is for receiving a ligature.  In col. 9, lines 36-55, Mors set forth that raised portion 39 deflects food into the groove.

    PNG
    media_image1.png
    407
    402
    media_image1.png
    Greyscale

 Figure 1 Annotated figure 7 of US 5,618,174

Mors discloses the claimed invention except for having more than one raised portion of the base forming a hooked groove that is disposed perpendicular to the groove-slot, on an opposite sides, to engage with a ligature member.
Romano et al. teaches an orthodontic bracket (see figures 1A-1B) that is bonded to a tooth surface of a patient (Column 19, lines 36-39) and used for correcting dentition of the patient, comprising a second raised portion forming an additional hooked groove. The hook grooves (102/104) extend toward the slot side from an opening formed between a projecting end portion of each of the pair of wing portions (114/116) and the front surface of the base portion, and includes a 

    PNG
    media_image2.png
    628
    1095
    media_image2.png
    Greyscale

Figure 2 annotated figure 1A of US 9,241,775 B2
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify Mors’ one sided raised portion bracket with the teachings of Romano et al. to include the second raised portion of the hooked groove disposed on the opposite side of the slot for deflecting food from the tie wings. 
	Regarding claim 2, Mors discloses the orthodontic bracket of claim 1, wherein the ligature member can be a ring member (Column 8, lines 31-36) and 
Regarding claim 3, Mors discloses the hook groove (44) that inclines towards the thickness direction (see figure 4 and column 9, lines 36-56).
Regarding claim 4, Mors discloses a first inner surface that is formed on the wing portion side and linearly extended from the opening to the hooking portion (see annotated figure 1 above).
Regarding claim 5, Mors discloses a first and a second inner surface for engaging the ligature member (see annotated figure 1 above).
Romano et al. teaches the second inner surface including an inclined surface that linearly extends from the opening toward the slot side and inclines toward the back surface side of the base portion, and a curved surface that is connected to the inclined surface, extends in a curved shape toward the hooking portion, an inclines toward the thickness direction (see annotated figure 2 above).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify Mors’ first and second inner surfaces with the teachings of 
Regarding claim 6, Mors discloses a first outer surface extending from an upper edge of the slot to the projecting end portion of each of the pair of wing portions is inclined such that the upper edge side is high and the projecting end portion side is low (see figure 4).  
Regarding claim 7, Mors discloses the first outer surface curved toward the projecting end portion, and the second outers surface is curved toward the outer end portion (see annotated figure 1 above),
Regarding claim 8, Mors discloses in the direction extending perpendicularly to the direction in which the slot extends, a front surface in the thickness direction of the orthodontic bracket formed, by the first outer surface and the second outer surface, in a curved surface that is curved as a whole (see annotated figure 1 and figure 3A). 
Regarding claim 9, Mors discloses a curvature of an arc that configures the first outer surface and a curvature arc that configures the second outer surface are the same (see annotated figure 3 below).

    PNG
    media_image3.png
    458
    424
    media_image3.png
    Greyscale

Figure 3 annotated figure 7 of US 5618174
Regarding claim 10, Mors discloses a region of the front surface of the base portion extending, in the direction in which the slot extends, from a base end portion of each pair of projecting portions to an end portion of the base portion is inclined such that the base end portion side is high and the end portion side is low (see figures 7 and 3A). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mors (US 5618174) in view of Romano et al. (US 9241775 B2) as applied to claim 1 above, and further in view of Pham et al. (Comparative evaluation of orthodontic bracket base shapes on shear bond strength and adhesive remnant index: An in vitro study).

Pham et al. teaches that orthodontic bracket bases exist in variety of shapes such as football (elliptical), soccer (round) or rectangle (typical) (see figure 3). The benefits of shear bonding strength for different base shapes are also addressed, Football shaped and flower shaped bases had similar values of shear bonding strength when compared to rectangular bases (conclusions). Whereas the football and flower shaped bases had better force distribution over their surface areas (Page 5 lines 1-7). Shear failure often causes failure of orthodontic bracket bases at the bracket adhesive interface.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have combined the teachings of Mors in view of Romano et al. with the teachings of Pham et al. to address the specific shape of the base portion of the orthodontic bracket. Using a bracket base shape that is able to resist normal masticatory forces is ideal when choosing the design or an orthodontic bracket.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONEA R GRIER whose telephone number is (571)272-0436.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CRIS L RODRIGUEZ can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONEA R GRIER/          Examiner, Art Unit 3772  

/Cris L. Rodriguez/          Supervisory Patent Examiner, Art Unit 3772